3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Responsive to communication filed on 12/11/2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The abbreviation “OMM” is not well known in the art.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Independent claims 1, 8, and 15 recite(s) “determining, by the OMM virtual machine based on a load to be carried by the application software and the quantity and the specification of the service virtual machines, a module to be configured for each of the service virtual machines,” or similar language.  This claim requirement recites an abstract idea because the determining, under its broadest reasonable interpretation, covers performances of the limitation in the 
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites “obtaining, by an operation and maintenance management (OMM) virtual machine, a quantity and a specification of service virtual machines created in virtual network function application software to which the OMM virtual machine belongs,” or similar language.  This additional element does not integrate the abstract idea into a practical application because it amounts to insignificant extra-solution activity of mere data gathering or transmitting (See MPEP 2106.04(d) and 2106.05(g)).  Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  Further, under Step 2B analysis, this additional elements does not amount to significantly more than the judicial exception because it amounts to mere extra solution activity of data gathering (See MPEP 2106.05(g)).  For example, obtaining information about transactions using the internet to verify credit card CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
Here, the obtaining a quantity and a specification of service virtual machines corresponds to the obtaining data and updating activity logs in CyberSource and Ultramercial.  Therefore, the claims do not recite additional limitations that amount to significantly more than an abstract idea.
Accordingly, since the independent claims recite an abstract idea (Step 2A Prong 1), do not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and do not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Therefore, the independent claims are rejected under 35 USC 101. 
Regarding claim 5, it is directed toward obtaining the quantity and the specification of the service virtual machines based on a supported virtual machine specification and load; however, these limitation do not apply the determined modules into a practical application.  Further, they do not amount to significantly more than an abstract idea because they amount to insignificant extra-solution activity.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claim 6, it is directed toward limiting the cloud infrastructure to supporting a plurality of virtual machine specifications and being configured such that a 
Regarding claim 7, it is directed toward receiving the quantity and the specification sent by a deployment engine or receiving an input quantity; however, these limitation do not apply the determined modules into a practical application.  Further, they do not amount to significantly more than an abstract idea because they amount to insignificant extra-solution activity.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Claim(s) 8 and 12-15 correspond(s) to claim(s) 1 and 5-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry (US 2013/0031559) and further in view of Hoshino (US 2019/0073235).

Regarding claim 1, Alicherry teaches: A virtual machine deployment method, comprising: 
obtaining a quantity and a specification of service virtual machines (¶ 52, “The user VM request information includes a number of VMs requested by the user. The user VM request information also may include communication requirements for communication among the requested VMs”); and 
determining virtual machine based on a load to be carried by the application software and the quantity and the specification of the service virtual machines, a module to be configured for each of the service virtual machines (¶ 88, “At step 340, for each datacenter in the set of datacenters, physical resources of the datacenter, to be used to host the requested VMs to be assigned to the datacenter, are selected”).
Alicherry does not teach, however, Hoshino teaches: an operation and maintenance management (OMM) virtual machine in a virtual network function application software to which service virtual machines belong (claim 1, “a first computer that performs operations of an element management system (EMS) that relates to a virtual network function (VNF) installed and virtualized by software operating on a virtual machine … [and] a third computer that performs operations of a VNF manager (VNFM) that manages a lifecycle of the VNF”; the Examiner takes official notice that it is well known to a person having ordinary skill to implement a VNFM in a virtual machine).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of an operation and maintenance management (OMM) virtual machine in a virtual network function application software to which service virtual machines belong, as taught by Hoshino, in the same way to the obtaining service virtual machine information, as taught by Alicherry. Both inventions are in the field of managing virtual computing systems, and combining them would have predictably resulted in “efficient expansion of an image file to be used in instantiation of a VNF”, as indicated by Hoshino (¶ 23).

Regarding claim 2, Alicherry teaches: the determining comprises: determining, based on the load, a type of a required module and a total quantity of modules of each type; and configuring, based on the quantity and the specification of the service virtual machines, the total quantity of modules of each type for each of the service virtual machines (¶ 53, “The assignment of the requested VMs within datacenters is determined using the user VM request information, network management information, datacenter management information, and the like, as well as various combinations thereof. The assignment of the requested VMs within datacenters may be specified in terms of VM assignment information. The VM assignment information includes identification of the datacenters in which the requested VMs are to be placed, identification of equipment within the datacenters on which the .

Regarding claim 3, Alicherry teaches: resources occupied when all modules configured for a target service virtual machine run do not exceed resources represented by a specification of the target service virtual machine, and the target service virtual machine is any one of the service virtual machines (¶ 38, “he user VM request information also may include one or more VM assignment constraints (e.g., one or more of VM placement constraints, VM communication constraints, VM resiliency constraints, VM type constraints, and the like). The VM assignment constraints may include one or more of maximum number of VMs to be assigned per rack 112, minimum number of VMs to be assigned per rack 112, maximum number of racks 112 to be used per datacenter 111 (e.g., to reduce inter-rack traffic)”).

Regarding claim 5, Alicherry teaches: the quantity and the specification of the service virtual machines are obtained based on a virtual machine specification supported by a cloud infrastructure system and the load; and a specification of each service virtual machine is the same as the virtual machine specification supported by the cloud infrastructure system (¶ 62, “the set of datacenters is determined by selecting a subset of the available datacenters that (1) minimizes the maximum distance (e.g., hop count) between any two datacenters (2) subject to one or more constraints (e.g., availability of the desired number of VMs, minimum and/or maximum number of VMs placed in each datacenter, and the like)”).

Regarding claim 6, Alicherry teaches: the cloud infrastructure system supports a plurality of virtual machine specifications, and a virtual machine of each specification has a corresponding cost; and when all the service virtual machines can carry the load, a total cost of all the service virtual machines is lowest or a quantity of virtual machine specifications of all the service virtual machines is less than a second preset threshold (¶ 81, “For assignment of VMs to datacenters, the inter-datacenter communication cost depends on the communication routing between the datacenters. Thus, in order to minimize communication costs of the application, the communication distance between the datacenter partitions is taken into consideration.”).

Regarding claim 7, Alicherry teaches: the obtaining comprises: receiving the quantity and the specification of service virtual machines created in the application software to which the OMM virtual machine belongs, sent by a deployment engine, or receiving an input quantity and specification of the service virtual machines created in the application software to which the OMM virtual machine belongs (¶ 38, “The VM assignment constraints may include one or more of maximum number of VMs to be assigned per rack 112”).

Claim(s) 8-10 and 12-15 correspond(s) to claim(s) 1-3 and 5-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons.
 
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry and Hoshino, as applied above, and further in view of Wang (US 2014/0344810).

Regarding claim 4, Alicherry and Hoshino do not teach, however, Wang teaches: a difference between the resources represented by the specification of the target service virtual machine and the resources occupied when all the modules configured for the target service virtual machine run is not greater than a first preset threshold (¶ 198, “a statistical value of a current CPU average utilization rate of all VMs of the VM Cluster1 is 18%, but a CPU average utilization rate QoS constraint parameter of the VM Cluster is 20%, and a tolerance threshold is 5%”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a difference between the resources represented by the specification of the target service virtual machine and the resources occupied when all the modules configured for the target service virtual machine run is not greater than a first preset threshold, as taught by Wang, in the same way to the quantity and specification, as taught by Alicherry and Hoshino. Both inventions are in the field of allocating resources to virtual machines, and combining them would have predictably resulted in a system configured to “ensure QoS of a cloud application”, as indicated by Wang (abstract).

Claim(s) 11 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.